                                                                     USDC SDNY
                                              December 18, 2019      DOCUMENT
                                                                     ELECTRONICALLY FILED
        VIA ECF                                                      DOC #:
        Honorable Gregory H. Woods                                   DATE FILED: 12/20/2019
        United States District Judge
        Southern District of New York
        500 Pearl Street
        New York, New York 10007
                                                                   MEMORANDUM ENDORSED
                       Re:     United States of America v. Miyuki Suen
                                     Ind. No.: 18 Cr. 827 (GHW)

        Dear Judge Woods:

              Ms. Suen is scheduled for sentencing on January 15, 2020. Pursuant to Your
        Honor’s rules, defendant’s sentencing submission is due no later than two weeks in
        advance of date of sentencing. For the reasons stated below, I am respectfully
        requesting a two-week adjournment of sentencing.

               As part of our sentencing submission, I intend to attach various letters, and
        other relevant records, in support of Ms. Suen. Although I have received a portion
        of these documents, I expect more that I have not yet received. In addition, I will be
        away on vacation for the holidays from December 18 to December 28, 2019. In
        order to provide the Court with an effective sentencing memorandum, in compliance
        with its rules, I would request additional time make this submission. Therefore, I
        respectfully request that the Court adjourn Ms. Suen’s sentencing hearing to
        January 27, 28 or 31, 2020.

               The government has no objection to this request.

               Thank you for your consideration.

Application granted. The sentencing hearing scheduled     Very truly yours,
for January 15, 2020 is adjourned to February 10, 2020
at 4:00 p.m. Defendant's sentencing memorandum is         SULLIVAN & BRILL, LLP
due January 27, 2020; the Government's memorandum
is due February 3, 2020. The Clerk of Court is directed
to terminate the motion pending at Dkt. No. 97.

SO ORDERED.                                               _______________________________
                                                          By: Steven Brill, Esq.
Dated: December 20, 2019
New York, New York       ________________________________
                               GREGORY H. WOODS
                              United States District Judge
